Per Curiam.
The complaint adequately sets forth a cause of action by both plaintiffs against defendant, and defendant’s cross motion to dismiss, the amended complaint under rule 106 should have been denied. Plaintiffs’ motion to dismiss the defenses and defendant’s counterclaim as insufficient in law should have been granted except as to the fifth defense (the six-year Statute of Limitations) which is in form sufficient. The motion to strike out as sham certain other paragraphs of the answer under rules 103 and 104 of the Rules of Civil Practice should be denied.
The order appealed from should be.reversed, with $20 costs and disbursements to appellants, and plaintiffs’ motion to strike out under rules 103 and 104 of the Rules of Civil Practice denied. Plaintiffs’ motion to strike out the first, second, third and fourth defenses and the counterclaim for insufficiency in law should be granted and defendant’s cross motion to dismiss the complaint for insufficiency in law denied.
Martin, P. J., Dore, Cohn, Callahan and Wasservogel, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellants, and plaintiffs’ motion to strike out under rules 103 and 104 of the Rules of Civil Practice denied. Plaintiffs’ motion to strike out the first, second, third and fourth defenses and the counterclaim as insufficient in law granted and defendant’s cross motion to dismiss the complaint as insufficient in law denied. Settle order on notice. [See 270 App. Div. 754.]